Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant’s election of Group I and species (SEQ ID NO: 9, 10; linear peptides having at least one further component coupled thereto) in the reply filed on 2/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30-34, 40-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.
Claims 27-29, 35-39 are under consideration.

Priority 
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 9/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. The drawings are objected to because: it is noted Figure 2 refers to colors such as green and red.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5. The disclosure is objected to because of the following informalities: 
A. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on p. 31. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
B. The use of trademarked terms, which is a trade name or a mark used in commerce, has been noted in this application on p. 34. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
C. Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) on p. 16.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Appropriate correction is required.

Claim Objections
6. Claim 36 is objected to because of the following informalities:  The claim does not end with a period, rather a comma.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 39 as submitted 6/19/2020.
Claim 39 recites “preferably”. It is not clear if the subsequent recitation is required or not.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. Claims 27-29, 35, 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
See claims 27-29, 35, 36 as submitted 6/19/2020.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 27-29, 35, 36  do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to an ineligible product as further detailed below.
In this case, claims 27-29, 35, 36 recite, read on, or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, NS2b protein) that is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).
Claim 27 recites a protein NS2b. Shirayev et al. (“Characterization of the Zika virus two-component NS2B-NS3 protease and structure assisted identification of allosteric small-molecule antagonists,” Antiviral Res 143: 218-229 (2017))(See PTO-892: Notice of Reference Cited) teaches NS2B as part of Zika virus genome polyprotein precursor (p. 2). Claim 28 recites sequence of polyproteome SEQ ID NO: 1 (GDITWEKDAEVTGNSPRLDVA; claim 29 recites SEQ ID NO: 9 (WEKDAEVTGNSPRLD); SEQ ID NO: 10 (KDAEVTGNS). Claim 35 recites SEQ ID NO: 9, 10 or fragment thereof. Claim 36 recites compound comprising SEQ ID NO: 9 (or 10) and protein NS2b or at least one fragment thereof of claim 1. A fragment of NS2b reads on for example GDIT of SEQ ID NO: 1. Thus compound comprising SEQ ID NO: 9 and fragment thereof of claim 1 reads on for example GDITWEKDAEVTGNSPRLD. Further, peptide bond between T and W amino acids is interpreted as reading on a naturally occurring peptide bond or covalent coupling between amino acids.
Instant SEQ ID NO: 1 for example reads on naturally occurring portion of complete polyprotein of Zika virus (see Results 6, 39 of STIC Sequence Search Result 20220429_151122_us-16-955-950-1.align225.rag in SCORE for Girerd-Shambaz et al. cited below). 
Thus, the claimed product of NS2b is not markedly different from its naturally occurring counterpart (See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf  ; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3).  Claims 27-29, 35, 36 read on naturally occurring NS2b Zika virus protein and does not show a difference in characteristics between the claimed NS2b and naturally occurring NS2b. Thus the claims also read upon naturally occurring NS2b, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
Thus the claimed product of NS2b is not markedly different from its naturally occurring counterpart (see Part I. A.3 of the Interim Eligibility Guidance, Example 2, p. 29). Thus the claims also read upon naturally occurring NS2b, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ) 
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
Therefore, claims 27-29, 35, 36 do not recite eligible subject matter under 35 U.S.C.101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.  Claims 27-29, 35, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girerd-Shambaz et al. (WO2017140905)(cited in applicant’s IDS submitted 9/16/2020).
See claims 27-29, 35, 36 as submitted 6/19/2020.
Girerd-Shambaz et al. teaches: NS2B (p. 41)(as recited in claim 27); SEQ ID NO: 11 which has 100% identity with instant SEQ ID NO: 1 (See Result 6 of STIC Sequence Search Result 20220429_151122_us-16-955-950-1.align225.rag in SCORE)(as recited in claim 28); as the fragment is identical, such a fragment reads on sequence of positions 1429-1449 of Zika Uganda Strain MR766_NIID); comprising SEQ ID NOs: 9 (See Result 11 of STIC Sequence Search Result 20220429_151122_us-16-955-950-9.align225.rag in SCORE) and 10 (See Result 25 of STIC Sequence Search Result 20220429_151122_us-16-955-950-10.align225.rag in SCORE)(as recited in claims 29, 35).
As to claim 27 reciting “as a biomarker or diagnostic marker for use in a method for the diagnosis and/or prognosis of Zika virus infections”, such a recitation is interpreted as merely a statement of intended use (See MPEP 2111.02: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).
As to claim 36, as claim 36 recites compound comprising SEQ ID NO: 9 (or 10) and protein NS2b or at least one fragment thereof of claim 1, and a fragment of NS2b reads on for example GDIT of SEQ ID NO: 1, compound comprising SEQ ID NO: 9 and fragment thereof of claim 1 reads on for example GDITWEKDAEVTGNSPRLD in SEQ ID NO: 1. Further, peptide bond between T and W amino acids is interpreted as reading on a naturally occurring peptide bond or covalent coupling between amino acids.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Girerd-Shambaz et al. (WO2017140905)(cited above).
See claims 37-39 as submitted 6/19/2020.
See the teachings of Girerd-Shambaz et al. above. It is noted NS2b as taught by Girerd-Shambaz et al. teaches NS2b comprising at least 5 amino acids (WEKDAEVTGNSPRLD, SEQ ID NO: 9)(as recited in claim 38). It is noted that Girerd Shambaz et al. also teaches: linking by disulfide bonds (p. 178); use of tag with peptide (p. 198)(component as recited in claims 37, 39)(wherein at N- or C- terminus are considered to be obvious termini of peptide for covalent coupling or linking as recited in claim 39).
Thus the embodiments as recited in claims 37-39 are considered to be an obvious embodiment in view of the teachings of suggestions of over Girerd-Shambaz et al.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Chotiwan et al. (“Rapid and specific detection of Asian- and African-lineage Zika viruses,” Sci Transl Med 9(388): 1-31 (2017))(See PTO-892: Notice of References Cited) teaches: Zika strain MR-766NIID (p. 3).
12. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648